Citation Nr: 1436104	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-49 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a statement dated in January 2012, the Veteran withdrew his request for a scheduled hearing before a Veterans Law Judge.  

In August 2012, the Board remanded the Veteran's claim for additional development.  The agency of original jurisdiction (AOJ) issued supplemental statements of the case (SSOC) in September 2013, November 2013, and June 2014.  The Veteran's appeal has since been returned to the Board for further appellate review.  


FINDING OF FACT

The competent medical evidence is in equipoise as to whether the Veteran's hepatitis C is attributable to his period of active military service.  


CONCLUSION OF LAW

The Veteran has hepatitis C that is as likely as not the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he contracted hepatitis C as a result of immunizations through air gun injections during military service.  The Veteran has described that he stood in a long line of recruits and each of them received a shot in the shoulder.  He remembered seeing people in front of him in line walking away bleeding.  The medical personnel reportedly told the Veteran not to flinch or the gun would cut him.  The Veteran further added that he saw no attempt to sanitize the gun between uses.  

The Veteran's military occupational specialty (MOS) per his DD Form 214 was a supply specialist.  A review of the service treatment records (STRs) does not reflect any finding or diagnosis of hepatitis C or any complaints or symptoms that might possibly be associated with the disease.  The Veteran's service immunization record reflects a number of vaccinations in June and July 1974.  

The Board finds the Veteran competent to report being immunized with an air gun injector.  The immunization of new recruits is a standard operational procedure for the military services, and the use of air gun injectors to accomplish this action is well documented.  Therefore, while service immunization records do not necessarily refer to the mode or method for the Veteran's inoculations, the Veteran's statements regarding such immunization with an air gun injector during basic training are consistent with the place, type, and circumstances of the Veteran's service.  Id.; 38 U.S.C.A. § 1154(a).  

As for hepatitis C and air gun injectors, the Board notes that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13), dated June 29, 2004.  The Fast Letter also states that the report upon which the determination of service connection is made must include a full discussion of all modes of transmission and a rationale as to why the examiner believes the air gun was the source of a claimant's hepatitis C.  Id.  

The Veteran filed his claim for service connection for hepatitis C in May 2009.  

A review of the Veteran's VA treatment records reflects that in a July 2006 VA infectious disease counseling note (associated with HIV screening), the Veteran reported having had sex with more than three partners and also having unprotected sex.  In a July 2006 VA mental health note, the Veteran reported that he had been sexually active with other partners besides his wife, and that he had a 20-year history of cocaine use.  Also, additional VA treatment records dated in July 2006 note the Veteran smoked crack cocaine and that he began using cocaine at age 29.  In an August 2006 VA psychiatric treatment record associated with the Veteran's treatment, it was noted, "Has used IV Heroin [one time], didn't like it."  

In an April 2009 VA gastroenterology note, the Veteran's treating GI nurse practitioner (NP) identified the Veteran's hepatitis C risk factors as intravenous (IV) drug use (in the 1970s), intranasal cocaine use (also in the 1970s), greater than 10 sexual partners, and military exposure.  Additional VA gastroenterology notes dated in December 2011, August 2012, and December 2012, which were authored by the same VA treating GI NP, continued to identify the same hepatitis C risk factors identified in April 2009.  

Otherwise, the medical opinion evidence in the present case consists of a report of December 2011 medical evaluation from Fernando M. Egea, MD; an August 2012 VA gastroenterology note authored by the Veteran's above noted treating NP; a report of May 2013 VA examination and opinion; a November 2013 VA supplemental medical opinion; as well as an opinion from Ryan Monroe, MD.  Other than the VA NP who is treating the Veteran's hepatitis C, none of the other medical clinicians has been identified as having a specialty in gastroenterology or infectious diseases.  

In his December 2011 opinion, Dr. Egea noted that he had reviewed the Veteran's claims folders.  He identified three potential hepatitis C risk factors-the air gun injector used in the military, the single instance of IV heroin use, and the Veteran's cocaine addiction.  He opined that the repeated exposure to the air gun injections was more likely the source of the Veteran's hepatitis C infection.  With regard to the single instance of IV heroin use, Dr. Egea noted that the Veteran's own affidavit indicated that the needle used in that one instance had not been shared; as such, he could not find that the Veteran's infection could be more likely attributed to his use of heroin.  With regard to crack cocaine use, Dr. Egea noted that medical studies had suggested that ingestion of cocaine powder by snorting it through a straw or rolled banknote could transmit the virus.  However, crack cocaine was smoked.  Dr. Egea noted that he could not conclude that the Veteran's crack cocaine use was more likely the source of his hepatitis C infection.  Furthermore, Dr. Egea considered the Veteran's sexual history and commented:

The Veteran's post-military career as a truck driver, and his long marriage to one woman suggests that he would not normally be exposed to sexual partners or the blood of other people.  

Following Dr. Egea's opinion, the Board remanded the Veteran's claim for a VA medical opinion.  In a November 2012 statement, the Veteran's attorney presented written argument that the Board's remanding of the Veteran's claim was unnecessary and the reasons for the remand "unfounded" and/or "misplaced."  The Board disagrees.  High risk sexual activity remains a risk factor for hepatitis C, albeit a low risk factor.  The Board is charged with ensuring a full discussion of all modes of transmission of the hepatitis C virus.  See VBA Fast Letter 211 (04-13) (June 29, 2004).  Dr. Egea's statement regarding the Veteran's long marriage to one woman and that the Veteran "would not normally be exposed to sexual partners or the blood of other people" clearly conflicts with what the Veteran had previously reported to his treating VA clinicians with regard to having been sexually active with other partners besides his wife, having had greater than 10 sexual partners, and also having unprotected sexual relations.  As such, the additional development sought in the Board's August 2012 remand was warranted.  

Otherwise, the Veteran's attorney submitted an August 2012 VA treatment note from the Veteran's treating NP.  In the statement the NP commented, in particular:

The Veteran has active Hep C.  He is a veteran of the Vietnam War era and has a risk of being vaccinated with air guns during that time when numerous Vets are suspected/known to have contracted the disease.  He has other risk factors but this disease is known to be transmitted only by blood.  He denies sexual exposure to persons with known Hepatitis.  

In response to the Board's remand request, the Veteran was medically examined for VA purposes in May 2013.  The Veteran denied IV drug use, intranasal cocaine use, and otherwise reported that he used protection during sexual relations.  The VA examiner commented that the Veteran believed that he had been infected with the virus via air gun injections during frequent military immunizations.  It was also commented that the Veteran reported that a treating VA clinician had informed him the air gun injections were a possible mode of transmission for the hepatitis C virus.  The examiner discussed VBA Fast Letter 211 (04-13).  He noted that the highest risk of infection with air gun injections would have been with air gun use in Vietnam and "a place where hepatitis C was seen frequently."  The examiner reported that the Veteran had not served in Vietnam.  Otherwise, the examiner noted that he could not find evidence in the medical literature that air gun injections provided a significant mechanism for transmission of hepatitis C.  He added that the Veteran had documented high risk behaviors that were commonly associated with hepatitis C transmission.  Following a review of the claims folders and an examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's hepatitis C was related to service.  

Following additional arguments from the Veteran's attorney, a supplemental VA opinion was obtained in November 2013.  The VA clinician, also an NP, discussed the Veteran's medical history to include hepatitis C risk factors.  The VA clinician opined:

While it is logically plausible that transmission of a pathogen could occur via air gun injection, there is a significantly doubtful level of occurrence the veteran received hepatitis C via this route.  I would calculate the lik[elihood] being less than [one percent].  

The VA clinician added that there was no known case of hepatitis C being transmitted by air gun vaccination, the medical literature did not associate use of air gun vaccinations as a risk factor for hepatitis C, and the Veteran had a history of IV drug use, cocaine addiction, and multiple sex partners.  He concluded that given the Veteran's risk factors, the most likely cause for transmission was IV drug use "even one time with a reported 'clean' needle."  The VA clinician further concluded that while multiple sexual partners would be considered a low risk factor for hepatitis C transmission, it would still be considered a higher risk factor than air gun vaccinations.  

Thereafter, the Veteran's attorney submitted a May 2014 opinion from Dr. Monroe.  Dr. Monroe commented that he had been provided records from the Veteran's claims folders for review, to include the Veteran's STRs and reportedly "VA guidance on the disease."  Dr. Monroe noted that he had performed a review of the most recent medical literature on the subject and reviewed the Veteran's statements.  In particular, Dr. Monroe referenced the findings and/or opinions of Dr. Egea, the Veteran's treating VA NP, and the May 2013 VA examiner.  Dr. Monroe addressed each of the modes of possible infection of the hepatitis C virus.  

In particular, Dr. Monroe discussed transmission through jet injection noting the plausibility of infection from the apparatus and citing to a medical study.  With regard to intranasal cocaine use, Dr. Monroe noted that it was generally accepted by the medical community that intranasal cocaine use was a risk factor for hepatitis C infection.  He discussed medical studies on the subject and found that the evidence did not support the conclusion that intranasal cocaine use posed a greater risk for hepatitis C transmission than air gun injection.  Dr. Monroe also did not find a significant risk factor for hepatitis C transmission related to crack cocaine use via a mode other than intranasal transmission.  With respect to IV heroin use, Dr. Monroe commented that IV use posed a high risk for hepatitis C infection, but the risk posed by a single instance of use, as was reportedly the case for this Veteran, was difficult to quantify.  He also noted that the mode of transmission of hepatitis C depended on shared needles.  Dr. Monroe noted that his records review did not indicate that the Veteran took heroin via a shared needle during the one-time experience reported.  

Dr. Monroe concluded that air gun injections were a plausible basis for the Veteran becoming infected with the hepatitis C virus.  He found that the Veteran's sexual activity was not high risk and that the evidence did not reflect that the Veteran injected heroin using a shared needle.  Regarding intranasal cocaine use, Dr. Monroe noted that he could not locate any records identifying the Veteran as taking cocaine through intranasal means.  He noted:

[The Veteran] has only stated that he used crack cocaine, and I believe the records are consistent with this statement.  This suggests to me that the cocaine he ingested was smoked rather than snorted.  

Dr. Monroe added:

In [the Veteran's] context, the only risk factor that is internally consistent is the exposure to what was potentially an immense number of fellow soldiers' blood as he went through the vaccination lines.  There is no evidence in the literature to support a claim that there was a more likely means of [the Veteran's] [hepatitis C] infection.  

The evidence reflects that the Veteran's reporting of his hepatitis C risk factors has been inconsistent.  In contrast to what the Veteran reported to VA clinicians prior to filing his claim for monetary benefits, during his May 2013 VA examination the Veteran was noted to deny IV drug use, intranasal cocaine use, and reported that he used protection during sexual relations.  The inconsistent reporting of his risk factor history casts doubt on the Veteran's credibility and raises concerns that he did not accurately report the full extent of his substance abuse history.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

With that said, the Board accepts the Veteran's reported history concerning his hepatitis C risk factors made prior to filing his claim for benefits in May 2009.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also accepts the Veteran's history of having used IV heroin only once, as the statement likewise was made prior to the filing of the Veteran's May 2009 claim.  Here, the Board is unable to point to any evidence that necessarily disproves the Veteran's report that he did not share a needle during his reported single use of heroin.  

The Board's review of the medical opinion evidence in this case reflects that both the favorable and unfavorable medical opinions are not completely without error.  

In neither the report of May 2013 VA examination or the November 2013 supplemental VA opinion do either of the VA clinicians discuss the opinion of Dr. Egea.  While there is no legal requirement for such discussion and the VA clinicians reported having reviewed the claims folders, which would have included Dr. Egea's opinion, the Board finds in this instance that some discussion of the opinion was important in light of Dr. Egea's in-depth discussion concerning the etiology of the Veteran's hepatitis C.  

At the same time, Dr. Egea's opinion lacks a discussion of the Veteran's reported use of cocaine through intranasal means.  While Dr. Egea noted that medical studies had suggested that ingestion of cocaine powder by snorting it through a straw or rolled banknote could transmit the hepatitis C virus, he refers to the Veteran as having smoked crack cocaine and not snorting the drug.  Dr. Monroe reached the same conclusion, noting that he could not find any reporting in the medical records provided to him that the Veteran had snorted cocaine.  As discussed previously, medical records do reflect intranasal cocaine use by the Veteran and the Board concludes that such use did occur.  Still, the Board finds persuasive that Dr. Monroe, in citing medical studies, concluded that intranasal cocaine use posed no greater risk for contracting the hepatitis C virus than air gun injection.  

The underlying issue in this case is a medical matter requiring medical evidence for its resolution, and the Board may not render its own unsubstantiated determination on the matter.  The Board does not find that any one medical opinion from the identified private and VA clinicians is of greater probative value.  As noted above, none of the medical clinicians has any identified specialty in gastroenterology or infectious diseases.  Otherwise, the Veteran's treating VA gastroenterology NP does not provide an opinion on the matter, although her August 2012 statement appears to raise the possibility that contracting the virus through the military's use of air gun injectors could have occurred.  

Thus, the Board finds there is medical evidence both favorable and unfavorable to the Veteran's claim; as such, the evidence appears to be in equipoise.  It bears noting that in requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Therefore, the Board concludes that the competent medical opinion evidence is in equipoise with regard to whether the Veteran's hepatitis C was transmitted through air gun injectors used to inoculate the Veteran during his active military service.  Following consideration of the totality of the evidence of record, and resolving reasonable doubt in favor of the Veteran, service connection for a hepatitis C is warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for hepatitis C is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


